Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141597                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellant,                                                                                         Justices

  v                                                                 SC: 141597
                                                                    COA: 286784
                                                                    Wayne CC: 07-020203
  MICHAEL DENNIS REID,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 10, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the Court of Appeals decision that the
  circuit court did not have jurisdiction to try the defendant’s misdemeanor charge once the
  felony charge was dismissed on the day of trial. The circuit court was vested with
  jurisdiction over the misdemeanor charge because the defendant was charged with a
  felony and a misdemeanor that arose out of the same criminal transaction. Once
  jurisdiction has properly attached, any doubt is resolved in favor of retaining jurisdiction.
  People v Veling, 443 Mich 23, 32 (1993). Moreover, “any legislative intent to divest
  jurisdiction once it has properly attached must be clearly and unambiguously stated.” Id.
  at 32 n 13, citing Leo v Atlas Industries, Inc, 370 Mich 400, 402 (1963). Although MCL
  600.8311(a) provides that the district court shall have jurisdiction over misdemeanors
  punishable by not more than one year in jail, it does not expressly divest the circuit court
  of jurisdiction in the circumstances of this case. We REMAND this case to the Court of
  Appeals for consideration of the defendant’s additional issues.

         We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2010                    _________________________________________
           1020                                                                Clerk